Citation Nr: 0310697	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-08 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for low back pain, 
status post laminectomy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In September 2002, the Board referred the issue of 
entitlement to service connection for an eating disorder 
secondary to depression with post traumatic stress disorder.  
As such, this issue is not currently in appellate status, and 
the matter is again referred to the RO for appropriate 
action.  

Based on an April 2003 VA examination the Board finds that 
the issue of entitlement to service connection for stress 
incontinence secondary to a low back disorder has been 
raised.  This issue, however, is not developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.  

In September 2002, the Board undertook additional development 
in this case pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

In September 2002, the Board ordered an orthopedic 
examination to assess the nature and severity of the 
veteran's service connected chronic low back pain with post 
operative residuals of a lumbar laminectomy, currently 
evaluated as 40 percent under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), for intervertebral 
syndrome.  That examination was conducted in April 2003.  

Notably, however, the April 2003 examination report, as well 
as March 2003 private evaluations, have been submitted 
subsequent to the RO's last review of the claim and without 
the veteran's waiver of the RO's initial consideration.  On 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit held that the Board may not review evidence 
on an initial basis.  Disabled American Veterans and 
Veterans, et al. v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  In light of the foregoing 
circumstances, the case is REMANDED to the RO for the 
following actions:

The RO should readjudicate the claim of 
entitlement to an increased evaluation 
for chronic low back pain, with post 
operative residuals of a lumbar 
laminectomy, to include consideration of 
all evidence added to the file since the 
May 2002 supplemental statement of the 
case.  If benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and her representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


